Citation Nr: 0000729	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-07 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
recurrent major depression with agitation and psychotic 
features, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied an increased rating for 
service-connected recurrent major depression with agitation 
and psychotic features, and which denied a TDIU rating.  The 
veteran appealed the decision to the Board which remanded the 
case to the RO in November 1998 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The record contains all evidence necessary for the 
equitable disposition of this appeal.

2.  Symptomatology associated with the veteran's recurrent 
major depression with agitation and psychotic features 
produces total impairment of social and industrial 
adaptability.

3.  The veteran's service-connected recurrent major 
depression with agitation and psychotic features precludes 
him from securing and following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for the 
veteran's service-connected recurrent major depression with 
agitation and psychotic features have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.125-
4.132, Diagnostic Code 9207 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim the 
VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more closely the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the conclusion of the 
administrative or judicial appeal process, the applicable 
provision is the one most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board considers the veteran's claim here under the former 
provisions.

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9207 (1996), major depression with psychotic features is 
evaluated as follows for the 100, 70 and 50 percent ratings, 
respectively:

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial incapacity [100 percent].

Lesser symptomatology such as to produce 
severe impairment of social and 
industrial adaptability [70 percent].

Considerable impairment of social and 
industrial adaptability [50 percent].

Also in effect at the time of the February 1996 rating 
decision continuing the 50 percent disability rating for the 
veteran's recurrent major depression with agitation and 
psychotic features was a regulation pertaining to total 
disability ratings for individual unemployability under which 
a mental disorder shall be rated as 100 percent disabling 
provided: (1) the mental disorder is a veteran's only 
compensable service-connected disorder, (2) the mental 
disorder is rated at 70 percent, and (3) the mental disorder 
precludes a veteran from securing or following a 
substantially gainful occupation.  38 C.F.R. § 4.16(c) 
(1996).

The RO first granted service connection for a psychoneurosis 
with anxiety reaction by a rating decision in May 1974, 
initially assigning a noncompensable evaluation pursuant to 
DC 9400.  In May 1975 the RO increased the rating to 10 
percent pursuant to the same DC.  In October 1975 the RO 
recharacterized the disorder as psychoneurosis, anxiety 
reaction with gastrointestinal problems, and increased the 
rating to 30 percent pursuant to the same DC.  In March 1987 
the RO implemented a February 1987 Board decision 
recharacterizing the disorder as a psychiatric disability and 
increasing the rating to 50 percent pursuant to DC 9405.  The 
RO's rating decision again recharacterized the veteran's 
disability, this time as dysthymic disorder.  In February 
1996 the RO continued the 50 percent evaluation, now 
characterized as recurrent major depression with agitation 
and psychotic features, under DC 9207.  Since the RO first 
granted service connection the veteran's disorder also has 
been identified as a schizoaffective psychosis, 
undifferentiated schizophrenia and post-traumatic stress 
disorder.

The record is replete with a large quantity of medical 
records documenting VA and private examination, treatment and 
hospitalization for a psychiatric disorder from soon after 
the veteran's separation from service to September 1999.  
Although the records disclose symptomatology, the severity of 
which apparently waxed and waned over the years, the most 
recent VA and private evaluations in September 1995, October 
1996 and September 1999 document marked deterioration.

A report of a September 1995 VA mental disorders examination 
includes the veteran's statements that he had not worked 
since being fired after less than a year on his last job in 
1989 and that he had dropped out of a local community college 
because of poor attendance.  The report notes deteriorating 
mental status including findings of depressed mood, disturbed 
sleep, social withdrawal, decreased psychomotor activity, and 
a bleak outlook on the future, a diagnosis of major 
depression, and a Global Assessment of Functioning (GAF) 
score of 30.  A similar examination report in October 1996 
also notes continued deterioration of the veteran's mental 
status, including findings of agitation, variable psychomotor 
activity, depressed mood, disturbed sleep, social inhibition, 
and suicidal rumination.  The examiner continued the 
diagnosis of major depression and a GAF score of 30.  A 
private psychologist who examined the veteran in September 
1999 noted symptoms including flawed concentration, inability 
to timely complete tasks, anxiety/panic attacks, short- and 
long-term memory loss, flashbacks/intrusive thoughts, 
insomnia, overwhelming feelings of anger, withdrawal, 
isolation and depression.  The examiner described these 
symptoms as severely debilitating to the extent that they 
rendered the veteran "not [] able to sustain substantial, 
gainful work activity at any skill or exertional level. . ."  
In short, the examiner found the veteran to be unemployable.

At his August 1996 RO hearing and his August 1999 Board video 
hearing the veteran and his wife testified about his anger 
and social isolation, even from members of his family, his 
inability to get along with authority figures on the job and 
his sleep impairment.

The Board finds that the veteran manifests symptoms that 
warrant an evaluation of at least 70 percent disability.  The 
record provides ample evidence of mental instability and 
resulting severe impairment of his social and industrial 
adaptability.  See 38 C.F.R. § 4.132, DC 9206.  The severe 
symptomatology described by the VA and private examiners 
since September 1995 is unambiguous and uncontradicted.  
Furthermore, GAF scores of 30 to 38 during that time are 
consistent with major impairment of social and occupational 
functioning.  See American Psychiatric Association:  
Diagnostic and Statistical Manual for Mental Disorders 
(Fourth Ed. 1994) (DSM-IV), adopted by the VA at 38 C.F.R. §§ 
4.125 and 4.126.

The Board also finds that the recurrent major depression with 
agitation and psychotic features effectively precludes the 
veteran from working, thereby justifying a 100 percent 
schedular rating.  See 38 C.F.R. § 4.16(c).  Moreover, the 
medical evidence does not indicate the likelihood of the 
veteran's recurrent major depression with agitation and 
psychotic features ever stabilizing sufficiently to enable 
him to get and keep a steady job.  He has been unable to hold 
a steady job since 1989.  In consideration of the foregoing, 
the Board finds that a 100 percent schedular evaluation is 
warranted in this case for the following reasons:  (1) the 
veteran's recurrent major depression with agitation and 
psychotic features is his only compensable service-connected 
disorder, (2) it is properly rated at 70 percent, and (3) it 
precludes him from securing or following a substantially 
gainful occupation.  Id.  Also under this provision, the 
effect of the 100 percent disability rating for the veteran's 
recurrent major depression with agitation and psychotic 
features is to render moot his claim for entitlement to a 
total disability rating based upon individual 
unemployability.


ORDER

Entitlement to a 100 percent schedular disability rating for 
a recurrent major depression with agitation and psychotic 
features is granted, rendering moot the issue of entitlement 
to a total disability rating based upon individual 
unemployability due to service-connected disability.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

